Order, made on reargument, denying appellant’s motion to vacate a judgment of conviction, on the ground that he was illegally sentenced as a felon (Penal Law, § 1751) in that he was guilty of only a misdemeanor, and order denying appellant’s motion to resettle the aforesaid order, affirmed. The appeal from the first above-described order has been considered on the merits, as from an order denying a motion to vacate the judgment of conviction and sentence. Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.